Citation Nr: 1719884	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disability, to include depression, anxiety, and adjustment disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a compression fracture and bulging disc of the thoracic spine, to include degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to October 2007.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before a Decision Review Officer in September 2011.  A transcript of that hearing is of record. 
In February 2012, the RO increased the disability rating for the Veteran's acquired psychiatric disability from 10 to 50 percent, effective October 7, 2007.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for an acquired psychiatric disability.  As discussed in Clemons, though a veteran may seek service connection for single psychiatric disorder, the veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed[.]"  Id.  Given that the Veteran has been diagnosed with several psychiatric disorders during the period on appeal, the Board has characterized the Veteran's claim as one for an acquired psychiatric disability.
As discussed in its prior Remand, the Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran, in his July 2009 Notice of Disagreement, stated that his service connected disabilities have prevented him from obtaining employment.  The Board adds that, in Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court recognized that bifurcation of a claim is generally within the Secretary's discretion and pointed out that the Rice decision left open the possibility that TDIU may be adjudicated separately from an increased rating. This is supported further by VA's Office of General Counsel in VAOPGCPREC 6-96.  
Here, as bifurcation will promote judicial economy and fairness to the Veteran, the Board will bifurcate the TDIU aspect of the increased initial rating claim and adjudicate it separately.
The Board notes that the issue of entitlement to service connection for substance addiction as secondary to the Veteran's service-connected disabilities is not currently on appeal before the Board.  However, the evidence of record indicates that the Veteran's problems with alcohol and substance abuse may reflect attempts to self-medicate the symptoms of his service-connected disabilities (such as pain from his service-connected back condition).  Specifically, some substances reported by the Veteran are routinely prescribed for treatment of the symptoms described by the Veteran.  In addition, the record indicates that, in a September 20, 2012 note, a VA physician expressed concern about a possible causal connection between the dosage and type of medication prescribed to treat the Veteran's service-connected disabilities.  Therefore, if the Veteran intends for VA to adjudicate this issue, he is encouraged to file a formal claim for substance addiction as secondary to his service-connected disabilities.
The issues of entitlement to an initial disability rating in excess of 10 percent for the residuals of a compression fracture and bulging disc of the thoracic spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior March 24, 2010, the Veteran's acquired psychiatric disability was manifested, at worst, by occupational and social impairment with reduced reliability and productivity.

2.  Since March 24, 2010, the preponderance of the evidence shows that the Veteran's acquired psychiatric disability has more nearly approximated occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, and mood).

CONCLUSIONS OF LAW

1.  Prior to March 24, 2010, the criteria for a rating in excess of 50 percent for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From March 24, 2010, the criteria for a rating of 70 percent, and no higher, for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) the information and evidence VA will obtain, and (3) the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim, which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim for an initial rating in excess of the rating assigned by the RO, including the Veteran's VA, private, and service treatment records.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  

VA has also conducted necessary medical inquiry in an effort to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in August 2008, May 2009 (with addendum opinion), and August 2016, to evaluate the nature and severity of his service-connected acquired psychiatric disability.  The Board finds the reports generated by these examinations adequate for the purposes of deciding the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

The record indicates that VA scheduled the Veteran for a hearing to take place in April 2013.  A report of general information indicates that VA rescheduled the Veteran's hearing for some time in June 2013, due to illness.  The Veteran did not attend the rescheduled hearing.  A June 2013 VA treatment record indicates that the Veteran was incarcerated during his scheduled hearing.  

Under 38 C.F.R. § 20.702(c), a hearing date becomes "fixed" following the grant of "one change in the hearing date" within 60 days from the date of the letter of notification of the time and place of the scheduled hearing.  A veteran may receive an extension of time for appearance at a rescheduled hearing upon a showing of good cause, through a written motion.  See id.  Moreover, when a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).  A veteran may request a new hearing date following a failure to appear by way of a written motion submitted not more than 15 days following the original hearing date, upon good cause, and upon such circumstances that a motion for postponement could not have been submitted prior to the scheduled hearing date.  See id.  In this case, the Veteran submitted neither a motion for postponement prior to the June 2013 hearing nor a motion for a new hearing date within 15 days following his failure to appear for the June 2013 hearing.  In addition, the Board notes that any due process deficiency is harmless because the Board has considered the Veteran's lay statements of record in a favorable light and is granting an increased evaluation and remanding the other claims for necessary additional development.  As such, the Board will adjudicate the Veteran's appeal as if his request for a hearing had been withdrawn.  


II.  Legal Criteria

Acquired Psychiatric Disability

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v, 12 Vet. App. at  126.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.

Acquired psychiatric disabilities are evaluated under 38 C.F.R. § 4.130, DC 9411.  Under that diagnostic code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This may be due to such symptoms such as, for example: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  See id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms such as, for example: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  See id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, and mood).  This may be due to such symptoms such as, for example: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  See id.

A 100 percent rating is warranted if there is total occupational and social impairment.  This may be due to such symptoms such as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.

The above-cited criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 436.  Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  See id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

VA previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's initial rating claim was originally certified to the Board in May 2016, the DSM-5 is applicable to this case.  The Board notes that the medical evidence rendered under the DSM-IV remains probative for the purposes of determining a veteran's disability rating, despite the above-cited regulation. 
III.  Factual Background

The Veteran states that the initial rating assigned to his service-connected acquired psychiatric disability does not adequately reflect the state of this disability.  The Veteran's acquired psychiatric disability is currently rated as 50 percent disabling from October 7, 2007.  

An August 2008 VA examination to determine whether the Veteran suffered from an acquired psychiatric disability as the result of his service indicates that the Veteran reported suffering from depression rated as a 4 on a scale of 10, with concentration issues, hypersomnia, infrequent social interactions, and paranoia.  The examiner noted that the Veteran appeared anxious, endorsed a history of paranoid beliefs, and featured poor judgment and insight, and that the Veteran "denied suicidal ideation, plan, or intent."  The examiner assigned a GAF score of 55-60 to the Veteran's psychiatric disorders.  An October 2008 VA treatment record indicates that the Veteran recorded similar results upon a visit to a VA clinic.

An April 2009 VA treatment record indicates that the Veteran reported panic attacks "with increasing frequency."  The Veteran noted that his panic attacks lasted for two hours.  He denied suicidal ideation or intent but "got rid of" his weapons to protect himself.

A May 2009 VA examination to assess the severity of the Veteran's acquired psychiatric disability indicates that the Veteran denied "being significantly depressed, but that he suffered from "panic-like symptoms . . . in public and when he is driving at times."  The Veteran also denied hallucinations and delusions.  The examiner noted that the Veteran appeared restless and anxious, but had intact judgment and insight.  The examiner added that the Veteran displayed a normal affect, and that he did not have a suicidal plan or intent.  The examiner assigned a GAF score of 55 to the Veteran's acquired psychiatric disability.  In an addendum opinion to the May 2009 examination, the examiner stated that the GAF score of 55 "reflects moderate psychosocial dysfunction due to his anxiety symptoms."

A March 24, 2010, VA treatment record indicates that the Veteran's mother contacted VA medical personnel in fear because the Veteran endorsed suicidal ideations.  Subsequent March 2010 and April 2010 VA treatment records indicate that the Veteran denied suffering suicidal ideations, but stated that he did suffer from ongoing anxiety attacks.  An April 2010 VA treatment record also indicates that the Veteran had failed some of his community college courses.

A May 2010 VA treatment record reflects a call placed by the Veteran to VA's crisis hotline, in which the Veteran expressed suicidal ideations and stated that his parents "confiscated his weapon post discussing concerns."  A June 2010 VA treatment record indicates that the Veteran continued to have suicidal thoughts.

The Veteran's June 2010 appeal to the Board (VA Form 9) reported that the Veteran "has occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, thoughts of suicide, phobia's, depression, [and] obsessional rituals which interfere with routine activities[.]"  The statement also noted that the Veteran suffered from "low self-esteem due to his negative [self-image] since being discharged from the Army." 

A May 2011 VA treatment record indicates that the Veteran continued to suffer from suicidal ideations.  The Veteran also expressed feelings of worthlessness, reported dysphoria, anxiety, depression, irritability, jumpiness, confusion, difficulty relaxing, and reported that he had trouble controlling his temper.  The Veteran was admitted to a VA inpatient psychiatric facility.  In June 2011, the Veteran was again admitted to a VA inpatient psychiatric facility after presenting with suicidal and homicidal ideation following an altercation at a VA clinic.  The Veteran was assigned a GAF score of 35 during his stay at this facility. 

The Veteran testified before a Decision Review Officer in September 2011.  The Veteran stated that he suffered from suicidal thoughts, homicidal thoughts, anger, confusion, and easy frustration.  

VA treatment records indicate that the Veteran was admitted several more times to a VA inpatient psychiatric facility over the course of 2012 and 2013.  A May 2014 VA treatment record notes that the Veteran was "admitted for psychiatric inpatient treatment 5 times between 2011 and 2013 for treatment of . . . major depressive disorder, [and] adjustment disorder with anxiety," in addition to issues related to substance abuse and addiction.  The record notes that he also reported he was "in crisis" and suffered from "worsening symptoms of depression and anxiety."  

A June 2014 VA treatment record indicates that the Veteran was again admitted for inpatient psychiatric treatment.  The Veteran reported suicidal ideations with intent and a plan to commit the act.

VA treatment records from 2015 and 2016 indicate that the Veteran continued to suffer from the same issues.  A June 2015 VA treatment record indicates that the Veteran became tearful while working in a mailroom as part of his participation in VA's Vocational Rehabilitation and Employment Program (VR&E).  A VA treatment record from that same month notes a GAF score of 45, which he recorded again in a December 2015 VA treatment record.

A January 2016 VA treatment record notes that the Veteran reported regular suicidal thoughts, showed limited insight, and had impulsive judgment.  In a treatment record recorded that same month, the Veteran reported that he had thoughts of hurting his roommate, that he "always get[s] to the point where [he] can't stand [his] roommates and [he] just want[s] to hurt them."  The Veteran also related violent dreams about hurting his roommate, and expressed concern as to whether he would act on those dreams.  A February 2016 VA treatment record indicates that the Veteran still suffered from suicidal thoughts, but that he had no plan to commit the act.    

An August 2016 VA examination to assess the severity of the Veteran's acquired psychiatric disability noted the Veteran's mood as euthymic, with appropriate affect and congruent mood.  The Veteran did not suffer from hallucinations, suicidal ideations, homicidal ideations, or paranoid delusions.  The examiner recorded the Veteran as having intact short and long-term memory, with no cognitive deficits.  The Veteran's insight and judgment were rated as "good."  The examiner recorded that the Veteran denied taking any medications and denied current symptoms.  The examiner also stated that the Veteran did not suffer from functional limitations related to his condition. 


IV.  Analysis

Acquired Psychiatric Disability

The Veteran states that the symptoms of his acquired psychiatric disability meet the criteria for a rating in excess of 50 percent disabling, for the entire period on appeal.  

A rating of 70 percent, the next level at which the Veteran could receive benefits, requires a showing that the Veteran suffers from occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, and mood).  This impairment may be due to symptoms such as, for example: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

In this case, the symptoms of the Veteran's acquired psychiatric disability rise to a level that would warrant a rating at this level from March 24, 2010.  The evidence indicates that the Veteran suffered from suicidal ideation during that time.  Reports of frequent suicidal and homicidal ideations following that date are highly probative of the level of psychiatric disability that the Veteran has suffered from after March 24, 2010.  Moreover, the Veteran's GAF scores after March 24, 2010, indicate that the Veteran suffered from serious to major impairment in social, occupational, and/or school functioning.  

The Veteran's medical records and statements indicate that the Veteran's acquired psychiatric disability has not manifested to a degree of severity comparable to symptoms that would necessitate a rating of 100 percent.  VA treatment records consistently note that the Veteran is able to maintain minimal personal hygiene, that he does not suffer from hallucinations, and that he does not suffer from disorientation to time or place, or any other comparable indicators of total occupational and social impairment as a result of his acquired psychiatric disability.  Moreover, the Veteran's continued participation in VA's VR&E program also supports a finding that he does not suffer from total occupational impairment.  As such, the Board finds that the evidence of record indicates the Veteran's acquired psychiatric disability symptoms more nearly approximate the criteria for a disability rating of 70 percent.  See 38 C.F.R. § 4.7.

The Board has considered whether the Veteran's acquired psychiatric disability claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.

Comparing the Veteran's acquired psychiatric disability level to the applicable criteria, the Board finds that the degree of disability shown during the appeal period is encompassed by the rating schedule.  The Veteran's acquired psychiatric disability does not present an exceptional disability picture, and the schedular rating assigned to the Veteran is adequate.  Referral of the Veteran's claim for extraschedular consideration is not required.  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record because the Veteran has not asserted-and the record does not indicate-that the Veteran's disabilities interact in such a way as to render the Rating Schedule inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

In adjudicating the Veteran's claim, the Board has also considered the applicability of the benefit of the doubt doctrine.  The Board finds that the preponderance of the evidence weighs against the award of a 100 percent disability rating.  Thus, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to March 24, 2010, a rating in excess of 50 percent for an acquired psychiatric disability is denied.

From March 24, 2010, an increased 70 percent rating for an acquired psychiatric disability is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Entitlement to an Increased Evaluation for a Back Condition

The Veteran should be afforded a new VA examination that accurately evaluates the current severity of his service-connected residuals of a compression fracture and bulging disc of the thoracic spine, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  




Entitlement to TDIU

VA should also seek any VA treatment records and VA VR&E records not already associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A.  An August 2015 letter indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  VA should seek those records as well.  See id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and VR&E records not already of record. 

2.  Obtain any relevant SSA records.  If such records do not exist, notify the Veteran.  All records and responses received should be associated with the claims file.

3.  After completing the development requested in item 1, schedule the Veteran for an orthopedic examination with an appropriate medical professional to determine the current severity of his service-connected residuals of a compression fracture and bulging disc of the thoracic spine.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.
The examination report must include ranges of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S THORACIC SPINE IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending back and TDIU claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


